DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yilmaz (US 2017/0176819).
Regarding claim 21, Yilmaz discloses an electronic device, comprising: 
a display module (fig. 3-4) including a display area (302B, fig. 3) and a non-display area (302A and area located between 302A and 302B in fig. 3);
a window (see layer above 304A in housing 440 in fig. 4) and an antenna layer (302, fig. 4; including antenna 306 and antenna connecting lines between antenna 306 and controller 310) disposed between the display module (420, fig. 4) and the window (see fig. 4) and at least partially overlapping both the display area and the non-display area of the display module (see fig. 3-4), 
wherein a portion of the antenna layer is bent around the non-display area of the display module (see bent 302 in fig. 4 and para. 38) such that a portion of the non-display area of the display module is disposed between the antenna layer on two opposite sides thereof (see fig. 4 and para. 38).  
Regarding claim 23, Yilmaz discloses10 further comprising an input sensor layer (304A, fig. 3) disposed between the display area of the display module and the antenna layer (para. 38 and fig. 4).  
Regarding claim 24, Yilmaz discloses further comprising a display driver (208, fig. 3) mounted on a portion of the antenna layer that is bent around the display module (para. 38).
Allowable Subject Matter
Claim1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the art found either singularly or in combination discloses n electronic device, comprising: a display module comprising a display area and a non-display area; an antenna layer disposed on the display module; the antenna layer comprising a bending area at least partially overlapping the non-display area and a non-bending area adjacent to the bending area, the antenna layer further comprising a first portion disposed in the non-bending area and a second portion disposed in the bending area, the second portion being bent; a spacer disposed between the second portion and the display module and comprising a metal plate that is bent; in combination with the remaining language of independent claims 1 or 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Hong (US 2015/0255856), which discloses an antenna located within the touchpad mesh (see Abstract and fig. 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/Primary Examiner, Art Unit 2628